NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



MITERRIO D. BANKS,               )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-4018
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone,
Judge.

Miterrio D. Banks, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and VILLANTI, JJ., Concur.